Eish, J.
There was no error in admitting or in rejecting testimony ; the instructions complained of were substantially correct; the charge, as a whole, was a full, fair, and impartial statement of the principles of law involved in the case ; most of the requests to charge were thereby adequately covered ; and the remaining requests were not of sufficient materiality to affect the result; it does not appear that any error was committed by expressing an opinion upon the evidence ; and the evidence warranted the verdict.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.